i ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
General Electric Company              )            ASBCA Nos. 59730, 60155
                                      )
Under Contract Nos. F33657-98-D-OO 19 )
                    NAS3-01135        )
                    F33615-03-C-5230  )
                    N00019-03-D-0003  )
                    H92238-05-C-0002  )
                    DAAHl0-01-D-0001 )
                    FA9201-1 O-C-0206 )
                    N00383-11-D-002M )
                    FA8650-09-D-2922 )
                    F33657-99-D-2050  )

APPEARANCES FOR THE APPELLANT:                     Gregory A. Smith, Esq.
                                                   Stephen D. Knight, Esq.
                                                    Smith Pachter Mc Whorter PLC
                                                    Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Lawrence S. Rabyne, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Arlington Heights, IL

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 8 February 2017



                                                MARK A. MELNICK
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59730, 60155, Appeals of General
Electric Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2